Citation Nr: 0604175	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-13 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from October 
1982 to February 1983 and served in the Army National Guard 
of Maine from December 1983 to November 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 decision of the Manchester, New Hampshire, 
Department of Veterans Affairs (VA) Regional Office (RO).

Since the evidence needs to be further developed before 
deciding this appeal, this case is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

According to applicable laws and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Furthermore, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active duty for training 
(ACDUTRA), or for disability resulting from injury incurred 
or aggravated during a period of inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 
38 C.F.R. § 3.6 (2005).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A preliminary review of the claims file indicates that 
Hickson element (1) has been satisfied.  That is to say, 
there are medical reports showing a current diagnosis of a 
psychiatric condition.

As to element (2), the evidence of record is not sufficient 
to show the veteran suffered from a disability, incurred in 
or aggravated by service, which would entitle him to service 
connection.  During a periodic National Guard examination, 
dated in April 1992, it is noted the veteran had a history of 
schizophrenia since 1986 and was on medication.  According to 
a physician's letter, dated in January 1994, the veteran was 
being treated for a nervous disorder during his time in the 
National Guard.  The letter does not indicate when the 
disorder was first diagnosed or whether it was aggravated by 
service.  Private medical records, beginning after the 
veteran's discharge from the National Guard, show a diagnosis 
of bipolar disorder.  These records, however, differ as to 
the date of the original diagnosis for a psychiatric 
condition.  They also make no opinion as to whether the 
veteran's condition may have been aggravated by service.

As stated above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by ACDUTRA, but only for injury incurred during 
INACDUTRA.  Non-traumatic occurrence or aggravation of a 
disease, such as a psychiatric condition, is not defined as 
an injury.  The veteran was clearly on ACDUTRA from October 
1982 to February 1983; however, his status during his service 
in the Army National Guard is not clearly indicated in the 
record.  In order to establish whether he is entitled to 
service connection for a disease incurred in or aggravated by 
service, it is critical to know which periods of his service 
were ACDUTRA and which were INACDUTRA.  It must also be 
determined whether he was diagnosed with a psychiatric 
condition during ACDUTRA or whether his condition may have 
been aggravated by ACDUTRA.

The Board also notes that element (3) has not been satisfied.  
Assuming for the sake of argument that evidence exists which 
would satisfy element (2), there still also must be medical 
evidence of a nexus between the in-service disease and the 
veteran's current psychiatric condition.  There is no such 
medical nexus opinion presently in the record.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .") Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain records indicating exactly 
when the veteran was on ACDUTRA and 
INACDUTRA.

2.  Schedule the veteran for a 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
as likely as not his current psychiatric 
condition is related to his military 
service, including whether his condition 
may have been aggravated by his time on 
ACDUTRA.  The examiner should review the 
record and provide a complete rationale.

3.  Then readjudicate the veteran's claim 
for service connection for a psychiatric 
condition in light of the additional 
evidence obtained.  If benefits are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give him 
an opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate disposition warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2004).



 
 
 
 

